Citation Nr: 1607756	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a bilateral knee condition.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue of entitlement to service connection for PTSD to include any acquired psychiatric condition, such as depressive disorder which was diagnosed at the Veteran's March 2014 VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Condition

The Board finds that the opinion provided by the March 2014 VA examiner with respect to the Veteran's claimed psychiatric condition is inadequate, and as a result a new medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner concluded that the Veteran did not meet the DSM-5 criteria for PTSD.  However, the Veteran was diagnosed with depressive disorder.  The examiner concluded that the Veteran's depressive disorder was less likely than not related to his military service.  The examiner's rationale was that "his depressive disorder is at least as likely as not secondary to his current psychosocial stressors, related to housing, job, and limited family support."  

The Board finds this opinion troublesome for two reasons.  Initially, the rationale that it is at least as likely as not (i.e. probability of 50 percent or greater) related to his current psychosocial stressors leaves open the possibility that it may also be as likely as not related to his military service, as both could be a 50 percent probability.  Secondly, the Veteran's service treatment records document a complaint of depression, specifically a May 30, 2008 post-deployment health assessment.  The Veteran indicated that emotional problems had made it very difficult to perform his work and get along with other people.  The Veteran also reported difficulty sleeping, which he has alleged is due in part to a psychiatric condition.  As a result, the examiner should address this record and any other relevant service treatment records in rendering a new opinion.

Knee Condition

With respect to the Veteran's claimed bilateral knee condition, the record does not indicate that the Veteran has been afforded a VA examination specific to his knees in order to determine the etiology of any diagnosed condition.  The Board does note a September 2011 general VA medical examination, which did not formally diagnose a knee condition.  However, as the Veteran filed a service connection claim for his knees in May 2012, subsequent to this examination, and has continued to claim a knee condition, the Board finds that a VA examination to determine the etiology of any currently diagnosed knee condition is appropriate.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his claimed psychiatric and knee conditions.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Return the claims file to the March 2014 VA examiner.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence, to include the March 2014 VA examination. This includes prior diagnoses of psychiatric conditions. These should be specifically addressed in the examiner's opinion.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition(s) was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.  In doing so, the examiner should address the May 2008 post-deployment health assessment.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

3.  Schedule the Veteran for a VA bilateral knee examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any bilateral knee disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed bilateral knee disability.

 Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to:

(a)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral knee condition(s) was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.  

In doing so, the examiner should address the Veteran's lay statements.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

(b)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral knee condition(s) is either (i) etiologically related to the Veteran's service connected low back strain, or (ii) aggravated by the Veteran's service connected low back strain.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction impairment (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




